DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The double patenting rejections set forth in paragraphs 11 and 12 of the office action mailed on February 23, 2021 is withdrawn in light of applicant’s amendment and arguments filed on July 23, 2021.
Allowable Subject Matter
Claims 1, 5, 9, 11-12, 14 and 16-19 and 21-33 are allowed.  The claims are drawn to an aqueous inkjet ink comprising a water dispersible polyurethane polymer, a colorant, a fluid carrier and optionally a cross linker.  The polyurethane polymer has a recited carboxyl number, hydroxyl number, glass transition temperature, and number average molecular weight.  The polyurethane polymer also has structural limitaions, such as pendent hydroxyl groups with neutralized carboxyl groups.  The claims also state a storage stability property involving particle size.
The claims are allowable over the closest prior art as noted below:
Nichols et al (US H2113 H) teaches an aqueous (Examples) inkjet ink (col. 15, lines 10-15) composition comprising a water-dispersible polyurethane having a backbone with pendent hydroxyl groups and neutralized carboxyl groups as indicated by the hydroxyl numbers and the acid number (col. 4 and col. 9).  The composition also contains a colorant and a fluid carrier (Abstract).  It is noted that the crosslinker is not mandatorily present.  Nichols teaches that the polyurethane resin has a hydroxyl number from about 10 to about 300 KOH/g (col. 4, lines 20-25) and a carboxyl number from about 5 to 70 KOH/g (col. 4, lines 25-30). Nichols teaches that the polyurethane polymer has a number average molecular weight of 1,000 to 70,000 (col. 4, lines 20-25).  However, Nichols fails to teach the glass transition temperature.  Nor does it teach the storage stability of the composition.
Hong et al (US 2014/0139595) teaches an aqueous ([0042]) inkjet ink composition ([0058]) comprising:
a water dispersible ([0030]) carboxylated polyurethane which is neutralized ([0029])
a colorant ([0022])
a fluid carrier ([0041])
a crosslinker ([0032])
	Hong teaches that the carboxylated polyurethane can be a commercial polyurethane called Alberdingk ([0029]), however fails to teach a) that the polyurethane has hydroxyl groups.  It also fails to teach many of the claimed characteristics of the polyurethane, namely the carboxyl number, the hydroxyl number, the glass transition temperature, the molecular weight, etc.  
Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention. 
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/               Primary Examiner, Art Unit 1764